 1
 2
 3
 4                            UNITED STATES DISTRICT COURT
 5                          SOUTHERN DISTRICT OF CALIFORNIA
 6   BORIS GROYSMAN and SUSANNA                          Case No.: 19-CV-667-CAB-BGS
     GROYSMAN,
 7
                                       Plaintiffs,       ORDER GRANTING MOTION TO
 8                                                       REMAND AND AWARDING
     v.                                                  ATTORNEYS’ FEES
 9
     LIBERTY INSURANCE
10
     CORPORATION et al.,                                 [Doc. No. 5]
11                                   Defendants.
12
13
14         This matter is before the Court on Plaintiff’s motion to remand. The motion has
15   been fully briefed, and the Court deems it suitable for submission without oral argument.
16   For the following reasons, the motion is granted and this case is remanded to San Diego
17   County Superior Court.
18         I.     Timeliness of the Notice of Removal
19         On March 19, 2018, Plaintiff filed this insurance coverage lawsuit in San Diego
20   County Superior Court, alleging that Defendants breached Plaintiffs’ condominium
21   insurance policy by failing to pay policy benefits for flooding and mold in Plaintiffs’
22   condominium unit. More than a year later, on April 10, 2019, Defendant Liberty Insurance
23   Corporation removed the lawsuit to this Court. The notice of removal contends that there
24   is subject matter jurisdiction based on diversity pursuant to 28 U.S.C. § 1332, and that the
25   removal is timely under 28 U.S.C. § 1446(b)(3), which provides:
26         Except as provided in subsection (c), if the case stated by the initial pleading
27         is not removable, a notice of removal may be filed within 30 days after receipt
           by the defendant, through service or otherwise, of a copy of an amended
28

                                                     1
                                                                                19-CV-667-CAB-BGS
 1          pleading, motion, order or other paper from which it may first be ascertained
            that the case is one which is or has become removable.
 2
 3   28 U.S.C. § 1446(b)(3).
 4          Plaintiffs now move to remand on the grounds that removal was untimely based on
 5   subsection (c) of section 1446, which provides:
 6          Requirements; removal based on diversity of citizenship.--(1) A case may
            not be removed under subsection (b)(3) on the basis of jurisdiction conferred
 7          by section 1332 more than 1 year after commencement of the action, unless
 8          the district court finds that the plaintiff has acted in bad faith in order to
            prevent a defendant from removing the action.
 9
     28 U.S.C. § 1446(c). In its opposition, Defendant argues that the complaint was removable
10
     when it was initially filed, and that therefore, under Ritchey v. Upjohn Drug Company, 139
11
     F.3d 1313 (9th Cir. 1998), the one year deadline under subsection (c)(1) does not apply.
12
     Ritchey, however, “stands for the proposition that 28 U.S.C. § 1446(c)(1)’s one-year
13
     deadline applies to cases that become removable; where Defendant removes the case
14
     pursuant to 28 U.S.C. § 1446(b)(3).”                     Danzig v. The End Records, Inc., No.
15
     218CV05936ODWJCX, 2018 WL 4859261, at *2 (C.D. Cal. Oct. 4, 2018). In the notice
16
     of removal, Defendant stated that it was removing the case pursuant to subsection (b)(3),
17
     contending that the case became removable upon receipt of a settlement demand from
18
     Plaintiff on March 11, 2019. Thus, based on the notice of removal, and pursuant to Ritchey,
19
     subsection (c)(1)’s one year deadline applies.
20
            Now, however, in a misguided attempt to avoid the one year deadline of subsection
21
     (c)(1), Defendant takes the position that the case did not “become removable” on March
22
     11, 2019; it was removable at inception. Yet, “because initially removable cases can only
23
     rely on (b)(1)’s initial thirty-day window[1], [Defendant’s] attempt to use (b)(3)’s thirty-
24
25
26
27   1
      Section 1446(b)(1) requires a notice of removal to “be filed within 30 days after the receipt by the
     defendant, through service or otherwise, of a copy of the initial pleading setting forth the claim for relief
28   upon which such action or proceeding is based, or within 30 days after the service of summons upon the

                                                          2
                                                                                              19-CV-667-CAB-BGS
 1   day window while also arguing that this case was initially removable is fundamentally
 2   flawed.” Markham v. Home Depot USA, Inc., No. CV 13-8431-GHK JCGX, 2014 WL
 3   117102, at *3 (C.D. Cal. Jan. 10, 2014). “If the Complaint in this case was removable from
 4   inception, as Defendant[] argue[s] it was, the analysis stops with subsection (b)(1), and
 5   Defendant[] ha[s] no recourse to subsection (b)(3), obviating Plaintiffs need to invoke
 6   subsection (c)(1). On the other hand, if the Complaint was not removable from inception
 7   but only became removable after amendment, subsection (b)(3) applies, but so does
 8   subsection (c)(1), which bars removal in this case in the absence of bad faith.” WMCV
 9   Phase, LLC v. Tufenkian Carpets Las Vegas, LLC, 2012 WL 5198478, at *3 (D.Nev.
10   Oct.18, 2012). Defendant “cannot have it both ways.” Markham, 2014 WL 117102, at *3.
11          Ultimately, Defendant’s removal is untimely under either subsection (b)(1) or
12   subsection (b)(3). Defendant was served with the state court summons and complaint on
13   March 30, 2018. [Doc. No. 1 at ¶ 3.] Thus, because Defendant’s notice of removal was
14   filed well beyond thirty days after the complaint was served, the removal is untimely
15   pursuant to subsection (b)(1).
16          Even assuming that, contrary to Defendant’s admission in its opposition, the
17   complaint was not removable when it was originally filed, the case became removable
18   months before the notice of removal was filed, and not on March 11, 2019. The complaint
19   seeks compensatory damages, punitive damages, and attorneys’ fees. [Doc. No. 1-1 at 7.]
20   In interrogatory responses from Plaintiffs dated August 30, 2018, that Defendant attached
21   to its opposition brief, Plaintiffs stated that the amount of property damage in question
22   “will be an amount no less than $50,000,” and stated that Plaintiffs seek other damages
23   including electricity, food, and legal fees since March 2017. [Doc. No. 8-1 at 24-25.] In
24   its reply, Plaintiff identifies other discovery responses making clear that the matter in
25   controversy exceeds the jurisdictional threshold. Based on this information, even if it was
26
27
     defendant if such initial pleading has then been filed in court and is not required to be served on the
28   defendant, whichever period is shorter.”

                                                        3
                                                                                         19-CV-667-CAB-BGS
 1   not removable from inception, the lawsuit became removable no later than thirty days after
 2   Defendant received these responses. Accordingly, removal was not timely because it did
 3   not occur within the thirty day window provided by section 1446(b)(3).
 4         Finally, even assuming that the case did not become removable until Defendant
 5   received Plaintiff’s settlement demand on March 11, 2019, as Defendant contends in the
 6   notice of removal, the removal is untimely under section 1446(c)(1) unless Plaintiffs acted
 7   in bad faith to prevent Defendant from removing the action. There is no support for bad
 8   faith in the record. To the contrary, as reflected in the discovery responses Defendant
 9   contends support its argument of bad faith, Defendant was on notice, no later than August
10   30, 2018, that Plaintiffs sought damages of not less than $50,000 for damage to their
11   condominium, plus additional damages for food, electricity, attorneys’ fees since March
12   2017, and punitive damages. Such responses do not reflect a bad faith effort to conceal the
13   amount in controversy and prevent removal.          Rather, Plaintiffs provided Defendant
14   sufficient information to ascertain that the matter in controversy exceeds $75,000, entitling
15   Defendant to remove the case to federal court based on diversity jurisdiction. Accordingly,
16   Defendant has not demonstrated that Plaintiffs acted in bad faith, meaning Defendant’s
17   removal was also untimely under section 1446(c)(1).
18         II.    Attorney’s Fees
19         Plaintiff asks for $1,500 in attorneys’ fees pursuant to 28 U.S.C. 1447(c), which
20   states that “[a]n order remanding the case may require payment of just costs and any actual
21   expenses, including attorney fees, incurred as a result of the removal.” 28 U.S.C. § 1447(c).
22   “Absent unusual circumstances, a court may award costs and attorney’s fees under §
23   1447(c) only where the removing party lacked an objectively reasonable basis for seeking
24   removal. Removal is not objectively unreasonable solely because the removing party’s
25   arguments lack merit, or else attorney’s fees would always be awarded whenever remand
26   is granted.” Grancare, LLC v. Thrower by & through Mills, 889 F.3d 543, 552 (9th Cir.
27   2018) (internal citations and quotation marks omitted). “The appropriate test for awarding
28   fees under § 1447(c) should recognize the desire to deter removals sought for the purpose

                                                   4
                                                                                 19-CV-667-CAB-BGS
 1   of prolonging litigation and imposing costs on the opposing party, while not undermining
 2   Congress’ basic decision to afford defendants a right to remove as a general matter, when
 3   the statutory criteria are satisfied.” Martin v. Franklin Capital Corp., 546 U.S. 132, 140
 4   (2005).
 5         Here, Defendant had no objectively reasonable basis to believe that its removal of
 6   this case would be timely. As discussed above, Richey, on which Defendant relies, actually
 7   supports remand here, and a little research would have revealed to Defendant the
 8   fundamental flaw in its reliance on that case. Indeed, as another court recently stated with
 9   respect to a defendant’s similarly misplaced reliance on Ritchey, Defendant may have
10   “found the correct case, but failed to read it.” Danzig v. The End Records, Inc., No.
11   218CV05936ODWJCX, 2018 WL 4859261, at *2 (C.D. Cal. Oct. 4, 2018). Moreover,
12   even if Defendant’s fundamentally flawed interpretation of Richey was correct, its removal
13   was still objectively unreasonable because it was not filed within either of the thirty day
14   windows in section 1446(b). Ultimately, Defendant’s arguments for the timeliness of its
15   removal lack any support in the law or facts, and even a cursory review of the applicable
16   statutes and caselaw would have revealed as much to Defendant. Accordingly, because it
17   was objectively unreasonable for Defendant to believe that its removal was timely, Plaintiff
18   is entitled to its fees for the instant motion to remand.
19         III.   Disposition
20         Defendant’s notice of removal was untimely under 28 U.S.C. 1446(b) and (c), and
21   its arguments to the contrary are objectively unreasonable. Accordingly, Plaintiff’s motion
22   to remand is GRANTED, and this case is REMANDED to San Diego County Superior
23   Court. It is further ORDERED that Defendant pay Plaintiffs attorneys’ fees of $1,500
24   incurred as a result of the objectively unreasonable removal.
25   Dated: May 15, 2019
26
27
28

                                                    5
                                                                                19-CV-667-CAB-BGS
